DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the applicant’s amendment received on 3/17/2021.

Claim Status
Claim 1, 3-6, 8, 11, and 15-20 have been amended.
Claims 2, 9, and 10 have/had been canceled. 
Claims 1, 3-8 and 11-20 are pending accordingly.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, and 11-20 are rejected under 35 U.S.C. 101 because the claimed invention the claimed invention is directed to abstract idea without significantly more. 
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014). 
The 2019 Revised Patent Subject Matter Eligibility Guideline (“2019 PEG”) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any additional elements in the claim must integrate the judicial exception into a practical application. If not, the inquiry continues to see whether any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include mathematical concepts, mental processes, and certain methods of organizing human activities.  
In the instant case, claims 1, 3-8, and 11-14 (group I) are directed to a system, claims 15-19 (group II) are directed to a method (i.e. process), while claim 20 is directed to a non-transitory computer readable medium. Thus, the claimed invention is directed towards one of the four statutory categories under 35 USC § 101. Nevertheless, the claims also fall within the judicial exception of an abstract idea without significantly more. 
Claim 15 recites: A method for secure digital asset transactions, the method comprising:
registering one or more entity computers with a private custodian system before each of the one or more entity computers is able to interact with a centralized ledger associated with the private custodian system, wherein registering the one or more entity computers comprises prefunding a plurality of digital asset accounts with digital assets, each digital asset account of the plurality of digital asset accounts associated with a respective entity computer, the plurality of digital asset accounts stored in a storage device within the private custodian system and accessible by a custodian computer of said private custodian system, said custodian computer configured to communicate with the one or more entity computers and with one or more public ledger  via one or more interfaces, wherein prefunding each digital asset account of the plurality digital asset accounts comprises:
	transferring digital assets between an entity public wallet on the one or more public ledgers and a custodian wallet stored in the custodian computer; 
temporarily storing the digital assets in the custodian wallet; and 
transferring the digital assets temporarily stored in the custodian wallet to a respective entity digital asset account and storing the digital assets in the entity digital asset account inaccessible to the one or more public ledgers; 
	receiving, by the custodian computer, transaction data from the one or more entity computers via the one or more interfaces, the transaction data being associated with the digital assets; 
maintaining, by the custodian computer, the centralized ledger, such that the custodian computer controls access to the centralized ledger; 
monitoring, by the custodian computer, at least one transaction parameter associated with the received transaction data; 
generating, by the custodian computer, a transfer instruction that remains within the custodian system and isolated from the one or more public ledger, the transfer instruction indicating a transfer of 
updating by the custodian computer, the centralized ledger, responsive to the transfer instruction, to indicate the transfer of the at least the portion of the digital assets; and
transferring by the custodian computer, the at least the portion of the digital assets between the first digital asset account and the second digital asset account responsive to the transfer instruction, 
wherein the private custodian system, including each of the custodian computer, the storage device, the plurality of digital asset accounts, and the centralized ledger, are separate and apart from the one or more public ledger.  
Here, the claim recites a process for securing digital asset transaction, specifically the claim describes a process that allows one or more entity to register with a centralized service provider (private custodian system) by prefunding account(s) (e.g. account(s) of the respective one or more entity established within the centralized service provider) such that the process may allow the one or more entity to perform transaction, e.g. transferring of the assets, with other account(s) within the centralized service provider utilizing their account(s). The claim further describes this prefunding steps in which a transfer of digital assets occur between an entity public wallet on the one or more public ledgers and a custodian wallet (e.g. that of the private custodian system). This digital asset that is stored in the custodian wallet is then transferred to the corresponding one or more entity account(s). This is analogous to a process in which in order for a first user to be able to perform a transaction with a second user within a particular service provider, the service provider requiring the first user and the second user to set up account(s) within their system and making sure that the account(s) are prefunded by transferring funds from account(s) held in another service provider. The transferring of funds from the another service provider to the service provider’s account then from the service provider’s account to the user account merely describes the use of the service provider’s account as an intermediary 
Claims 1 and 20 are significantly similar to claim 15 in that claim 1 recites a corresponding system capable of performing the steps recited in claim 15 as functions while claim 20 recites corresponding non-transitory computer readable medium configured to store instructions executable by at least one processor of one or more computers to perform the method of claim 15. As such, claims 1 and 20 also recite a certain methods of organizing human activity, hence recite abstract idea.
Under the Step 2A (prong 2), this judicial exception is not integrated into a practical application. Specifically, the additional elements in the claim(s), storage device, computer(s), system, centralized ledger, one or more public ledger system(s), communications between computers via one or more interfaces, public wallet on one or more public ledgers, wallet stored in the custodian computer, device(s), are recited at a high-level generality such that it amounts to no more than mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea and/or generally linking the use of the judicial exception to a particular technological environment or field of use. These limitation do not represent: Improvements to the functioning of a computer, or to any other technology or technical field (e.g. the recited additional elements as identified above individually or in combination) - see MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); 
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). Here, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Specifically, the claims as a whole, taken individually and in combination, do not provide an inventive concept. As explained above with respect to the integration of the abstract idea into a practical application, the addition elements used to perform the claimed judicial exception amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea and/or generally linking the use of the judicial exception to a particular technological environment or field of use. Looking at the limitations as a combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the recited additional elements individually or in combination. In other words, the claim as a whole does not improve the computer component(s) or any technological process rather the claim as a whole describes mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Therefore, since there are no limitations in the claim(s) that transform the 
The dependent claims 3, 5-8, 11-14, 18, and 19 further describe the abstract idea of transfer, withdrawal, validation prior to allowing transfer, record keeping, and description of assets. Hence, they too recite abstract idea without additional element(s). Claim 4 recites that the private ledger, e.g. that of the particular service provider, is separate from and is inaccessible by the one or more public ledger. However, this too recites an abstract idea of maintaining of a ledger within the particular service provider separate and is inaccessible by the other service provider. For example, Bank of America maintains their own private ledgers (record keeping) that is separate from is accessible from Well Fargo.
The applicant asserts that the claims are statutory as the claim recites “blockchain technology (e.g. public ledger system) and crypto assets” and since these “solely exist in the computer realm”. The examiner agrees with the applicant’s statement that blockchain and crypto assets, e.g. cryptocurrencies, exist in the computer realm. The examiner, however, also submit that computer processor “solely exist in the computer realm”. However, this is not the test that is used in the 2019 PEG. 
The applicant further submits Ex Parte Smith, a PTAB decision in presenting argument. In response, the examiner submits that Ex Parte Smith was not the basis for the rejection, but rather 2019 PEG.
The applicant appears to assert that “register each of the one or more entity computers with the private centralized ledger before each of the one or more entity computers is able to interact with the private centralized ledger, wherein to register each of the one or more entity computers, the custodian computer prefunds  an associated digital asset account stored in the storage device by: transferring digital assets between a respective entity public wallet associated with one or more public ledgers and a custodian wallet stored in the custodian computer; temporarily storing the digital assets in the 
The applicant points to Specification [0014] for improvement of conventional public ledger system. However, the examiner would like to point out that removing the use of the wallet by transferring the asset in the wallet to a private system and the use of the public ledger system do not make improvements on the wallet or the public ledger system individually or in combination. The instant claim(s) merely describe the public ledger and the public wallet as an environment in which the source account resides and that asset is transferred from the source account to the intermediary account, e.g. custodian account. The claim(s) lack any specificity as to the improvement of the wallet and/or the distributed ledger so that the wallet is more secure addressing the potential hacking leading to the sensitive account information nor does the claim(s) recite technological solution to retrieve the stolen digital assets. At best, the claim(s) recite a process for secure digital asset transactions, e.g. money, specifically the claim recites transferring of money from one source, e.g. account in a first environment, to an intermediary account, e.g. custodian account. This intermediary account is then used further 

Claim Rejections - 35 USC § 112
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, and 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Per claim 1, the claim recites “the custodian computer configured to: register each of the one or more entity computers with the private centralized ledger before each of the one or more entity 
Furthermore, one of ordinary skill would appreciate that digital assets such as bitcoin or cryptocurrency (see background and [0014] of instant Specification) in the recited claim is to be a token in light of the claim reciting transferring the digital assets between an entity public wallet on the one or more public ledgers and a custodian wallet stored in the custodian computer and temporarily storing the digital assets in the custodian wallet. The claim, however, also recites that the digital assets (e.g. digital token) that is temporarily stored in the custodian wallet to a respective entity digital asset account and storing the digital assets in the entity digital asset account. Here, the scope of the claim is unclear as it is unclear as to how digital token can be transferred from a wallet (e.g. storage or application) to an account and then is stored in the account as account is non-functional descriptive material. The Specification does not disclose how the digital assets, e.g. token, is transferred from a wallet (storage or application) to an account and then is stored in the account in light of the account being non-functional descriptive material.
The other independent claims, e.g. claim 15 and 20, recite significantly similar claimed limitation(s) as claim 1. As such, they too are rejected on the merits of the same rationale as in claim 1.
The dependent claims are rejected as they depend on the claim(s) above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Per claim 1, the scope of the claim is unclear. Specifically, the claim recites “transferring digital assets between a respective entity public wallet associated with one or more public ledgers and a custodian wallet stored in the custodian computer; temporarily storing the digital assets in the custodian wallet; and transferring the digital assets temporarily stored in the custodian wallet to a respective entity digital asset account and storing the digital assets in the respective entity digital asset account inaccessible to the one or more public ledger”. Here, one of ordinary skill in the art would appreciate that when a digital assets is transferred to the custodian wallet and the digital assets that is stored in the custodian wallet is transferred to a respective entity digital asset account, assuming that the account is a storage, the custodian wallet no longer stores the digital assets. The claim, however, explicitly recites temporarily storing the digital assets in the custodian wallet as a separate step in view of the transferring. As such, it is unclear whether the digital assets is stored in the custodian wallet twice. The same rational applies to “transferring the digital assets temporarily stored in the custodian wallet to a respective entity digital asset account and storing the digital assets in the respective entity digital asset account inaccessible to the one or more public ledgers”.
Furthermore, the scope of the claim is unclear as the claim explicitly recites that digital assets, e.g. crypto assets such as bitcoin, is transferred from one wallet to another wallet and stored in another wallet. One of ordinary skill would appreciate that the wallet is a storage and/or application in light of the claimed limitation. The claim, however, also recites that the crypt assets are transferred from the custodian wallet to account and stored in the account. Here, the scope of the claim is unclear as “account” is a non-functional descriptive material and does not commensurate in scope of transferring the crypto assets to the account and storing the crypto assets to the account.
The other independent claims, e.g. claim 15 and 20, recite significantly similar claimed limitation(s) as claim 1. As such, they too are rejected on the merits of the same rationale as in claim 1.
The dependent claims are rejected as they depend on claim(s) above and do not cure the deficiencies above.
Response to Arguments
101
The applicant asserts that the claims are statutory as the claim recites “blockchain technology (e.g. public ledger system) and crypto assets” and since these “solely exist in the computer realm”. The examiner agrees with the applicant’s statement that blockchain and crypto assets, e.g. cryptocurrencies, exist in the computer realm. The examiner, however, also submit that computer processor “solely exist in the computer realm”. However, this is not the test that is used in the 2019 PEG. 
The applicant further submits Ex Parte Smith, a PTAB decision in presenting argument. In response, the examiner submits that Ex Parte Smith was not the basis for the rejection, but rather 2019 PEG.
The applicant appears to assert that “register each of the one or more entity computers with the private centralized ledger before each of the one or more entity computers is able to interact with the private centralized ledger, wherein to register each of the one or more entity computers, the custodian computer prefunds  an associated digital asset account stored in the storage device by: transferring digital assets between a respective entity public wallet associated with one or more public ledgers and a custodian wallet stored in the custodian computer; temporarily storing the digital assets in the custodian wallet; and transferring the digital assets temporarily stored in the custodian wallet to a respective entity digital asset account and storing the digital assets in the respective entity digital asset account inaccessible to the one or more public ledgers” are additional limitations that integrate any alleged judicial exception into a practical application. In response, the examiner submits that registering 
The applicant points to Specification [0014] for improvement of conventional public ledger system. However, the examiner would like to point out that removing the use of the wallet by transferring the asset in the wallet to a private system and the use of the public ledger system do not make improvements on the wallet or the public ledger system individually or in combination. The instant claim(s) merely describe the public ledger and the public wallet as an environment in which the source account resides and that asset is transferred from the source account to the intermediary account, e.g. custodian account. The claim(s) lack any specificity as to the improvement of the wallet and/or the distributed ledger so that the wallet is more secure addressing the potential hacking leading to the sensitive account information nor does the claim(s) recite technological solution to retrieve the stolen digital assets. At best, the claim(s) recite a process for secure digital asset transactions, e.g. money, specifically the claim recites transferring of money from one source, e.g. account in a first environment, to an intermediary account, e.g. custodian account. This intermediary account is then used further transfer the money into a second account, e.g. destination account in a second environment. In this manner, the claim allows the transfer from one environment to the second environment in which money is allowed to transfer within accounts maintained in the second environment. The claim further recites maintaining of a ledger, e.g. record keeping, in the second environment of the transfer. As 
112(a) & (b)
The claims are rejected under 112(a) and 112(b) for the reasons outlined above.
	 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2015/0332256 discloses a system and methods for converting cryptocurrency into a virtual asset. The system allows a user to transfer cryptocurrency from an external cryptocurrency account to the internal user account, e.g. prefund the internal user account, in order that the user may perform transaction with the internal user account.
US 2015/0170112 discloses systems and methods for conducting financial transactions, digital asset exchanges, and multi-currency interoperability on a private network of member subscribes in communication with other commercial banking and finance networks service. The systems include currency storage, e.g. hot and cold. The disclosure discloses minting, wallet, and transferring of digital assets. 
US 2015/0262137 discloses a system and method for transaction of bitcoin. The disclosure provides hot wallet functionality using a vault and provides a technique of transferring bitcoin and currency between wallets.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287.  The examiner can normally be reached on Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN S KIM/               Primary Examiner, Art Unit 3685